                       Case 1-19-46109-cec                           Doc 2    Filed 10/09/19     Entered 10/09/19 11:00:51



 UNITED STATES BANKRUPTCY COURT
  EASTERN DISTRICT OF NEW YORK
         ---------------------------------------------X                              Chapter     7
 IN RE:  Keisha Ann Edwards
                                                                                     Case No.:

                                      Debtor(s)                                      STATEMENT PURSUANT TO LOCAL RULE 2017
                  ---------------------------------------------X

I, Sheldon Barasch SB6606, an attorney admitted to practice in this Court, state:

1. That I am the attorney for the above-named debtor(s) and am fully familiar with the facts herein.

2. That prior to the filing of the petition herein, my firm rendered the following services to the
   above-named debtor(s):




                                      Date\Time                              Services

                                                                             Initial interview, analysis of financial
                                                                             condition, etc.

                                                                             Preparation and review of
                                                                             Bankruptcy petition

3. That my firm will also represent the debtor(s) at the first meeting of creditors.

4. That all services rendered prior to the filing of the petition herein were rendered by my firm.

5. That my usual rate of compensation of bankruptcy matters of this type is $                                           0.00   .

Dated: October             9, 2019

                                                                        /s/ Sheldon Barasch
                                                                        Sheldon Barasch SB6606
                                                                        Attorney for debtor(s)
                                                                        DC37 Municipal Employees Legal Services Plan
                                                                        125 Barclay St.
                                                                        New York, NY 10007

                                                                        212-815-1860 Fax:212-815-1343
                                                                        sbarasch@dc37.net




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
